Citation Nr: 1728153	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for healed corneal laceration, left eye.

2.  Entitlement to service connection for a skin condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Daughter

ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to March 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2014, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a VA ophthalmology examination as well as a VA examination to assess the nature and etiology of any skin conditions.  Both examinations were provided in January 2015.  Thus, the Board determines that there has been substantial compliance with the November 2014 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

In July 2014, the Veteran appeared at a Travel Board hearing before the undersigned Judge.  A copy of that transcript is of record.  

The matters on appeal have been returned to the Board.  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's left eye disability manifested in uncorrected visual acuity, at worst, of 20/40 or better with no loss of visual field.

2.  The Veteran's skin condition is not causally or etiologically related to his active service or exposure to Agent Orange.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for healed corneal laceration, left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.79, Diagnostic Code 6011 (2016).

2.  The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in August 2010.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran in January 2015 are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  For each claim, the examiner considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase on June 17, 2010.  The Board will therefore address evidence since June 17, 2009.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's healed corneal laceration, left eye is currently evaluated under Diagnostic Code 6011.  38 C.F.R. § 4.79 (2016).  Diagnostic Code 6011 provides that localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image are 10 percent disabling.  

Diagnostic Code 6011 also provides alternative rating criteria based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher rating.  

Analysis:
Facts

The Veteran has been assigned a noncompensable disability rating for his healed corneal laceration, left eye since October 1975.  Per his June 17, 2010, claim for an increased rating, the Veteran contends that the condition is more disabling than the noncompensable rating.  

During the appeal period, the record reflects VA examination and private treatment reports regarding the Veteran's eye.  Chronologically, the Veteran underwent a VA examination for his left eye in January 2011.  The examination report indicates a diagnosis of refractive error, corneal scar of the left cornea not in visual axis that does not interfere with vision and macular degeneration dry OS.

The examination report reflects the Veteran's report that he occasionally gets a floater in his left eye.  The VA examiner found no evidence of an active disease.  Examination revealed that the Veteran's visual acuity was 20/30 OD, OS for near without glasses, 20/20 OD, OS for near with best correction, 20/25 OD, OS for far without glasses, and 20/20 OD, OS for far with best correction.  Slit lamp examination revealed that in the left eye, there is a very small horizontal scar beneath the pupillary space.  The VA examiner indicated it does not interfere with the Veteran's vision.  The examiner opined that the Veteran's residual from the corneal injury he received in Vietnam has resulted in a very small linear scar in the left cornea that does not interfere with vision.  The examiner indicated that this will not change over time. 

A November 2014 primary care note from Texarkana Clinic Note indicates that there was no eye discharge.

In January 2015, the Veteran underwent another VA examination for his eye.  The examination report indicates a diagnosis of corneal scar.  Examination revealed uncorrected distance for the right and left eye of 20/40 or better.  Uncorrected near for the right and left eye was 20/40 or better.  Corrected distance for the right and left eye was 20/40 or better.  Corrected near for the right and left eye was 20/40 or better.  

The examination report indicates that the Veteran does not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The report indicates that the Veteran's pupils were round and reactive to light; the examiner noted that there was no afferent pupillary defect present.  There was no anatomical loss, light perception only, or extremely poor vision or blindness of either eye.  There was no corneal irregularity that results in severe irregular astigmatism.  There was no diplopia (double vision).  The report indicates that the tonometry method Goldman applanation was used and that tonometry results for the right eye pressure was 12, and left eye pressure was 10.  

External examination of the lids and lashes were noted to be "other, describe: dermatochalasia" for both.  There was normal conjunctiva/sclera for both eyes.  There was normal cornea for the right eye, and for the left eye, the examiner indicated "other, describe: stromal haze, inferior cornea."  There was normal anterior chamber and normal iris for both eyes.  The Veteran's lens was indicated to be "other, describe: 2+ nuclear sclerosis" for both eyes.  The fundus was normal bilaterally.  

The examiner indicated that there was no visual field defect or a condition that may result in visual field defect.  Visual field testing was performed.  The results indicated confrontation.  However, the examiner indicated that there was no contraction of a visual field, loss of a visual field, or a scotoma.  The examiner indicated that the Veteran does not have legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye, even if the corrected visual acuity is 20/20) based upon visual field loss.

As to corneal conditions, the examiner indicated there was no corneal transplant and no keratoconus or pterygium.  The examiner indicated that the Veteran does not have another corneal condition that may result in an irregular cornea (for example, pellucid marginal degeneration, irregular astigmatism from corneal scar, post-laser refractive surgery, acne rosacea, keratopathy, etc.).  As to other eye conditions, pertinent physical findings, complications, conditions, signs and/or symptoms related to the condition at hand, the VA examiner indicated that the Veteran has incipient cataracts of both eyes.  The VA examiner indicated there was no scarring or disfigurement attributable to any eye condition.  The examiner indicated that during the past 12 months, the Veteran had not had any incapacitating episodes attributable to any eye conditions.  

The VA examiner opined that the Veteran's healed corneal laceration of the left eye does not impair or interfere with the visual functioning of his left eye.  The examiner reasoned that there is no visual impairment of the left eye, as determined by thorough eye examination.  

As to lay statements, in his February 2012 VA 9 form, the Veteran indicated that he disagreed with the RO's decision to deny his increase because he still has floaters in his eye.  At his July 2014 hearing, the Veteran indicated that he has floaters floating from one end of his eye to the other.  He also indicated that he has a deep unhealed scar.  The Veteran indicated that he never reinjured his eye.  He indicated that his eye is not sore but that he does have infections in it.  The Veteran's spouse indicated that she has observed pus in both of the Veteran's eyes.  His spouse also indicated that she always hears him complain about the annoyance of the floaters.  The Veteran indicated that the floaters impair his vision a little bit.  

Merits

Having reviewed the record, to include medical and lay evidence, the Board finds that a compensable rating for the Veteran's healed corneal laceration, left eye is not warranted.  

Both the January 2011 and January 2015 VA examination reports reflect diagnoses for a left eye corneal scar.  The January 2011 report indicates that the scar does not interfere with the Veteran's vision.  The January 2015 report indicates that there has been no loss of visual field.  While the January 2011 VA examiner did not provide a rationale for the opinion provided, the January 2015 VA examiner explained that the Veteran's left eye condition does not impair or interfere with the visual functioning of his left eye because the Veteran does not have visual impairment.  Having examined the Veteran, applied accepted medical standards, and provided a reasoned opinion, the Board finds the January 2015 opinion to be probative.  

Thus, although medical reports demonstrate that the Veteran has corneal scarring, there is no identifiable visual impairment nor is there evidence that the Veteran's corneal scar results in an irregular, duplicated, enlarged, or diminished image.  As such, a compensable rating is not warranted.    

The Board has also considered the potential application of other codes relating to an eye condition.  The record reflects that throughout the appeal period, the Veteran has had uncorrected and corrected vision maximum of 20/40 or better in both eyes.  Diagnostic Code 6066 provides that visual acuity in one eye of 20/40 and 20/40 in the other eye is noncompensable.  38 C.F.R. § 4.79.  

As to muscle function, the January 2015 VA examiner applied the Goldman perimeter chart as directed by 38 C.F.R. § 4.78.  However, the examiner specifically indicated that the Veteran did not have diplopia or loss of visual field.  As such, an evaluation for impairment of muscle function is not warranted.  

The January 2015 VA examiner indicated that the Veteran has incipient cataracts.  The record does not indicate surgery or replacement lenses due to the cataracts.  Diagnostic Code 6027 provides that preoperative cataracts of any type are to be evaluated based on visual impairment.  38 C.F.R. § 4.79.  As noted, the probative evidence does not reflect that the Veteran has visual impairment.  As such, this provision does not provide for a compensable rating.  

The January 2015 examiner also indicated dermatochalasia for the Veteran's lids and lashes.  Diagnostic Code 6024 provides a 10 percent rating for complete loss of eye lashes.  38 C.F.R. § 4.79.  Diagnostic Code 6032 refers to partial or complete loss of eyelids.  Id.  However, the January 2015 VA examination report does not indicate any loss of lids or lashes.  As such, a compensable rating is not warranted under either code.  

The Board acknowledges the Veteran's statements that he has floaters in his eye, which interfere with his vision.  The Veteran is competent to report such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a lay person is competent to report observable symptoms).  While the Board does not doubt the credibility of the Veteran's contention, and the floaters were also acknowledged by the January 2011 VA examiner, physical testing from that examination as well as the January 2015 VA examination did not reveal visual impairment as a result of these floaters such that it meets the criteria for a compensable rating under the applicable diagnostic codes.  Accordingly, a compensable rating for the floaters is not available. 

The Board also acknowledges the Veteran's statements that he has an unhealed scar and eye infections.  However, these statements are outweighed by the January 2015 examiner's probative findings that the Veteran's scar is healed, he does not have any active eye disease, and there is no visual impairment.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a compensable scheduler rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  During the appeal period, the Veteran's symptoms were at worst 20/40 visual acuity or better with no impairment in visual fields or muscle function.  Thus, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

The Board is sympathetic to the Veteran's reported problems with his eye; however, unfortunately, there is no basis in the rating provisions which govern the evaluations of eye conditions to assign a compensable rating based on the symptoms present, and the claim must be denied.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA laws and regulations provide that if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  38 C.F.R. § 3.309(e) lists the diseases covered by the regulation.  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Analysis:
Facts

The Veteran contends that his skin disorder is due to exposure to Agent Orange and/or overexposure to the sun while in service.

The record reflects a service treatment record (STR), VA examination and numerous private treatment records regarding the Veteran's skin.

In service, a January 1969 STR indicates tinea barbae, which was noted to be mild and resolved.  There is no other indication in the Veteran's STRs or entrance or separation examinations reflecting diagnosis of or treatment for a skin condition.  

Following service, a January 2004 dermatology consult report from Bonham VA Medical Center (VAMC) indicates that the Veteran was referred for evaluation of actinic keratosis.  The impression was an irregularly pigmented papule, left mid back, rule out dysplastic nevus.  There was also an impression of hyper-pigmented verrucous papule, suprapubic area, rule out SK versus condyloma.  A follow-up March 2004 addendum from Bonham indicates skin diagnoses of dysplastic nevus and symphysis pubis - seborrheic keratosis.

There are also reports from the Dallas VAMC, as noted by the Veteran at his July 2014 hearing.  An August 2005 nursing outpatient note indicates that the Veteran had a biopsy performed for his left mid back.  A September 2010 dermatology clinic note indicates that the Veteran has a history of multiple dysplastic nevi, including one excised in 2004 for moderate cytologic atypia and deep margin.  The report indicates that the Veteran does not have skin cancer.  The report indicates that the Veteran presented for follow-up with concerns about a spot on his cheek.  The report reflects the Veteran's statements that he had noticed it for several months ever since he nicked it while shaving.  The examiner indicated that the spot was well healed, not growing or changing, and that the Veteran was not symptomatic.  The examiner indicated that there were no lesions concerning for biopsy.  Additionally, the report notes dysplastic nevi with no concerning lesions.

In January 2015, the Veteran underwent a VA examination to assess any current skin conditions.  The examiner specifically indicated that the Veteran has not been diagnosed with skin cancer.  The VA examiner indicated diagnoses for seborrheic keratosis, actinic keratosis, and dysplastic nevi.  The examination report also reflects numerous indications of previous treatment for excised lesions.  The Board notes that at his July 2014 hearing, the Veteran indicated that he reported to Dallas VAMC at least once a year dating back to 2000 for removal of moles.  The examination report also indicates that none of the Veteran's skin conditions cause scarring or disfigurement of the head, face, or neck.    

In providing a medical opinion regarding service connection, the examiner indicated that the Veteran's entrance examination is silent on pre-existing skin conditions.  The examiner noted that the Veteran's STRs indicate treatment of infectious skin disease (tinea) with resolution.  The examiner also indicated that the Veteran's separation examination does not indicate a chronic or ongoing condition.
In addition, the examiner provided separate opinions and rationales for each diagnosis.  

For the diagnosis of seborrheic keratosis, the examiner opined that it is less than likely that the Veteran's seborrheic keratosis is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his military service, including presumed exposure to herbicides (Agent Orange) in service or as a result of excessive sun exposure during service.  The examiner reasoned that seborrheic keratosis is a benign epidermal keratinocytic neoplasm common in both sexes after age 30, resulting from a benign proliferation of immature keratinocytes.  The examiner explained that studies suggest there is a genetic component or a response to inflammatory conditions.  The examiner indicated that some studies also suggest UV exposure may play a role in their development, but because they appear on both sun-exposed and non sun-exposed skin, this association does not indicate causation.  The examiner noted that in the Veteran's case, the majority of UV exposure is likely related to pre and post-military exposures, including occupational exposure, given that the Veteran was in service for only 13 months.

For the diagnosis of actinic keratosis, the examiner opined that it is less than likely that the Veteran's actinic keratosis is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his military service including presumed exposure to herbicides.  The examiner reasoned that while UV exposure is a causative agent of the actinic keratosis, it is the total cumulative exposure that is relevant.  The examiner explained that the Veteran was in service for approximately 13 months but was approximately 57 years old when diagnosed.  The examiner indicated that the majority of UV exposure occurred while the Veteran was not in the military.  The examiner reasoned that the Veteran's actinic keratosis is therefore likely unrelated to military service.  The examiner further indicated that the condition is more than likely related to pre and post-military exposures, including occupational exposure.

For the diagnosis of dysplastic nevi, the examiner opined that it is less than likely that the Veteran's dysplastic nevi are traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his military service including presumed exposure to herbicides (Agent Orange) in service or as a result of excessive sun exposure during service.  The examiner reasoned that dysplastic nevi are benign acquired melanocytic neoplasms.  The examiner indicated that the development and density of nevi appear to be predominantly under genetic control, with ultraviolet light exposure in persons with deficient DNA repair playing an important modifying role.  The examiner indicated that the exact causation is undetermined.  The examiner explained that dysplastic nevi have a 3 to 20-fold higher risk of developing a melanoma.  The examiner indicated that while UV exposure is a suspected causative agent of the dysplastic nevi, it is the total cumulative exposure that is relevant.  The examiner indicated that the Veteran was in service for approximately 13 months but was approximately 57 years old when diagnosed.  The examiner indicated that the majority of UV exposure occurred while this Veteran was not in the military.  The examiner reasoned that the Veteran's dysplastic nevi is therefore likely unrelated to military service, but is more than likely related to pre and post-military exposures, including occupational exposure.

In regard to Agent Orange specifically, the VA examiner opined that none of the Veteran's diagnosed skin conditions are related to Agent Orange exposure.  The VA examiner cited "Veterans and Agent Orange Update 2012" as indicating that there is inadequate or insufficient evidence to determine an association or causation between seborrheic keratosis, actinic keratosis, or dysplastic nevi and Agent Orange herbicide exposure.  

As to lay statements, in his February 2012 VA 9 form, the Veteran indicated that he is required to go to the Dallas VAMC once or twice a year to have "growths" cut off.  He indicated that several were in the same spot as previous removals.  At his July 2014 hearing, the Veteran indicated that he was never diagnosed with a skin condition in service.  He indicated that he was in Vietnam from 1968 to1969 and thinks he may have been exposed to Agent Orange.  He indicated that he did not notice the skin condition until several years after service but did not seek treatment.  He indicated that he had a mole removed from his back and that it was sore.  He indicated that he has also had one or two moles taken off his ear.  He also indicated that since 2000, for the following 5-8 years, he sought treatment once a year for his skin.

Merits

Having reviewed the evidence, medical and lay, the Board determines that service connection for a skin condition is not warranted.  

Given the various skin diagnoses of record, the Board concedes that the Veteran has a current skin disorder.  At issue is whether the Veteran's skin disorders are related to Agent Orange exposure or otherwise related to his service.  

At the outset, the Board notes that none of the Veteran's diagnosed skin conditions are listed in 38 C.F.R. § 3.309(e), which lists those diseases for which presumptive service connection may be granted pursuant to Agent Orange exposure.  Thus, a connection between the Veteran's skin condition and herbicide exposure cannot be presumed.  Given that there is no presumptive basis for linking the Veteran's skin condition to his herbicide exposure in service, the Board turns to the evidence of record to determine if it establishes a direct connection between the Veteran's skin conditions and exposure to Agent Orange.  

The January 2015 VA examiner opined that none of the Veteran's diagnosed skin conditions are related to Agent Orange exposure.  As the opinion is based on review of the record and medical literature indicating that there is a lack of evidence to support a link between any of the Veteran's skin conditions and exposure to Agent Orange, the Board finds the opinion probative.  In light of the probative evidence, the Board determines that the Veteran's skin condition is not related to Agent Orange exposure.  

As to other theories of entitlement beyond herbicide exposure, the record must show an in-service event or incurrence of the Veteran's skin condition and a medical nexus linking the event or the incurrence of a skin condition in service to the Veteran's current skin disabilities.  The Board notes that the Veteran's STRs and entrance and separation examinations are silent as to any diagnoses or treatment of a chronic skin condition.  While tinea barbae is noted in the January 1969 STR, it was indicated to have resolved.  The Veteran also indicated that he was not otherwise diagnosed with a skin condition in service.  He has indicated that he did not notice his skin condition until several years after service.  Thus, there is no clear evidence of a skin condition in service which could serve as the basis of his current diagnoses. The Veteran has also indicated that his current skin conditions may be due to overexposure to the sun while in service.  The Veteran is competent to report his sun exposure.  Having no reason to doubt the credibility of the Veteran's statements, the Board assumes an in-service incurrence of sun exposure.

The next question is whether there is evidence linking the Veteran's sun exposure in service or his treatment for tinea barbae and his current skin conditions.  The January 2015 VA examiner opined that none of the Veteran's diagnosed skin conditions are causally or etiologically related to his service.  While the examiner noted the silence of the Veteran's STRs and entrance and separation examinations, the opinion was not based solely on the lack of treatment or diagnosis for a skin condition in service.  See Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a conclusion cannot be predicated on a lack of documentation in the medical record). The examiner provided a well-reasoned and thorough opinion citing specific medical evidence and support for the findings, and that considered the entire record, including service treatment records and the Veteran's history and reports.  The examiner accounted for the in-service indication of tinea barbae and explained that it had resolved.  The examiner accounted for the potential effect of UV exposure on the skin and explained the relevance of the length of time of exposure as a factor in causation.  In doing so, the examiner explained that the Veteran's amount of time in service was not long enough to have caused him to develop any of his current skin conditions, rather that the date of onset of the conditions and the length of exposure required to develop the conditions, made sun exposure post service likely the cause.  The Board finds the January 2015 VA examiner's opinions probative.  

The Board acknowledges that the Veteran indicated that he noticed the skin condition several years after service but did not seek treatment.  While the Board has no reason to doubt the credibility of these statements, they are outweighed by the January 2015 VA examiner's opinion explaining that total cumulative exposure is relevant in regard to UV exposure being a cause of the Veteran's skin conditions, and that his limited exposure in service was insufficient to have caused them.

While the Board is again sympathetic to the Veteran's current skin problems and his belief that they were caused by his active service, given that the most probative evidence determines that there is no medical nexus between the Veteran's current skin conditions and his active service, entitlement to service connection is on a direct basis is denied. As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to a compensable disability rating for healed corneal laceration, left eye is denied. 

Entitlement to service connection for a skin condition is denied. 






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


